DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Preliminary Amendment filed on April 6, 2020 in which claims 7-12 are presented for examination.

3.	Claims 7-12 are allowable over the prior art of record.
4.	 The following is an Examiner's statement of reasons for allowance:
	 In regard to claims 7-12, one of the closest prior art, Hackney et al. (US 2009/0105906) discloses “a method of controlling a vehicle comprises determining if a vehicle is experiencing sway, and if the vehicle is experiencing sway, reducing a torque of an engine of the vehicle and/or applying independent braking forces to each wheel of the vehicle.” And another close prior art, Kidston et al., US Patent No. 5,615,933, discloses “a front wheel and an electric propulsion motor connected thereto, a regenerative brake control for applying regenerative braking to the front wheel and an anti-lock friction brake system which responds to excess wheel slip of the front wheel during braking to modulate friction braking torque to reduce the excess wheel slip. It 
 	In regard to claims 7-10, none of the above cited prior discloses:
“wherein the controller is configured to: calculate a yaw indicator representing a degree of the yaw motion based on the actual yaw rate; and set the braking power of front wheels of the wheels to be greater and set the braking power of rear wheels of the wheels to be smaller as the yaw indicator becomes greater.”
 	In regard to claims 11-12, none of the above cited prior discloses:
“a controller that executes a damping control of increasing a braking power of each of the wheels based on the actual yaw rate, and damping a periodic yaw motion of the tractor vehicle originating in the trailer, wherein the controller is configured to: calculate a body speed of the tractor based on the wheel speed: calculate a sum of braking powers acting on the tractor based on the body speed as a total braking power; and distribute the total braking power to the braking powers of each of the wheels based on the actual yaw rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661